DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, Species II (Fig. 2A-2I) (claim 12) in the reply filed on 02/08/2022 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/08/22.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3. Claim 12 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 12 recites “by supplying a Ru-containing precursor to the recess, to which the chlorine is adsorbed, in a depressurized state in the second processing apparatus” indefinite. It appears from the disclosure only chlorine-containing gas is supplied in a depressurized state not the Ru-containing precursor. A language like “by supplying a Ru-containing precursor in the second processing apparatus to the recess to which the chlorine is adsorbed in a depressurized state” is suggested.

Claim 12 recites “chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess..” is indefinite. From claim language it appears there are some chlorine in the lower portion including the bottom surface of the recess but the disclosure of Fig. 1B, 2B, 2D, 2F, 2H shown there are no chlorine at all in the lower sidewall portion and the bottom surface of the recess. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 



4.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Yu et al (US 2020/0343136 A1) in view of Tapily et al. (US PGPUB 2017/0221718 A1)

Regarding claim 12: Yu teaches in Fig. 2A, [0025], Fig. 6 about a substrate processing system, comprising:
a vacuum transfer chamber [0060] having a transfer mechanism [0061] configured to transfer a substrate in a depressurized state ([0060] teaches under vacuum and may pump down the pressure);
a first processing apparatus (any of 632, 634, 635, 636, 638) connected to the vacuum transfer chamber;
a second processing apparatus (any of 632, 634, 635, 636, 638) connected to the vacuum transfer chamber; and
a controller 554 [0056],
wherein the controller is configured to control the vacuum transfer chamber, the first processing apparatus, and the second processing apparatus so as to sequentially execute [0056]:
causing chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess by transferring a substrate 200 including an insulating film 212 and having the recess to the first processing apparatus and by supplying a chlorine-containing gas to the substrate in a depressurized state in the first processing apparatus (Fig. 2A, [0025], [0039], [0040] teaches about halogen forming process conditions. A GENERIC DISCLOSURE of Halogen WILL ANTICIPATE A CLAIMED SPECIES Chlorine COVERED BY THAT 
forming a ruthenium film in the recess (Fig. 2D, [0041]by transferring the substrate from the first processing apparatus to the second processing apparatus via the vacuum transfer chamber and by supplying a Ru-containing precursor ([0041]) to the recess, to which the chlorine is adsorbed, in a depressurized state in the second processing apparatus.

Yu does not explicitly talk about chlorine to be adsorbed to an upper portion of a recess at a higher density than to a lower portion of the recess.

Tapily teaches in about non-conformal deposition of film 208 (greater film on the bottom than on the sidewall) in Fig. 2B, [0015] and film 408 (greater film on the top than on the sidewall) in Fig. 4B, [0026] depending on process parameters and type ([0015], [0026]).

Thus, it would have been obvious to try by one of ordinary skill in the art, at the time the invention was made, to use a deposition method  like Tapily’s 4B method in the method of forming the halogen layer in Yu’s device according to the teaching of Tapily, since it has been held that choosing from a finite number of identified, predictable solutions used to form the device, with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).

The examiner had to assume what the product would be by the process claimed.  For example, the claim limitations “..in a depressurized state..”, “..transferring the substrate..” were not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897